SCHALL, Circuit Judge.

ORDER

Eva N. Rogers moves for a “waiver” of the requirement that her petition for review be timely filed and for reconsideration of the rejection of her petition.
Rogers had an appeal before the Merit Systems Protection Board. The Board denied review of the initial decision on October 5, 2000. It appears that this court received a petition for review on December 12, 2000 but that it was not docketed, perhaps due to untimeliness. Rogers argues that her previous attorney did not pursue her case. Rogers states that the previous attorney returned Rogers’ file to her in April of 2002. In April of 2003, we received Rogers’ letter requesting waiver of the timeliness requirement.
We deny Rogers’ motions on two separate grounds. First, Rogers waited significantly too long to request reconsideration. Rogers’ petition was received and apparently rejected by this court in December of *8802000. Rogers is of course bound by the actions of her previous counsel. Even if she were not, after being personally notified in April of 2002 by receiving a copy of her file from her previous counsel, Rogers waited approximately one year before filing the present motions. Second, Rogers has not shown that the original petition for review, received on December 12, 2000, was timely filed. This court cannot waive the timeliness requirement, which is statutory, mandatory, and jurisdictional. Monzo v. Department of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir.1984).
Accordingly,
IT IS ORDERED THAT:
(1) Rogers’ motions are denied and this petition for review is dismissed.
(2) Each side shall bear its own costs.